Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  128148                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  REZA BAYATI,                                                                                        Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 128148
                                                                   COA: 254762
                                                                   Oakland CC: 03-678242-DM
  BAHAREH BAYATI, a/k/a BAHAREH
  BAHR HOSSEINI,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2006                       _________________________________________
           s0619                                                              Clerk